         Case 5:19-cv-00796-C Document 117 Filed 08/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

LECINDA ZIMMERMAN,                           )
                                             )
                           Plaintiff,        )
                                             )
vs.                                          )   Case No. CIV-19-796-C
                                             )
NEW PRIME, INC. d/b/a PRIME, INC.,           )
                                             )
                            Defendant.       )

                                         ORDER

      On June 11, 2021, Defendant issued a Subpoena Duces Tecum to Mr. Friedman and

his company Friedman Research Corporation (“FRC”). The subpoena sought production

of certain documents allegedly in the possession of Mr. Friedman and/or FRC. Response

to the subpoena was due on or before July 5, 2021. Neither Mr. Friedman nor FRC

responded to the subpoena. Defendant now seeks an Order compelling compliance with

the subpoena.

      Defendant’s request will be denied. The subpoena was issued to Mr. Friedman and

FRC at their address in Austin, Texas, and it required compliance at the office of

Defendant’s counsel in Tulsa, Oklahoma. In this regard, the subpoena failed to comply

with Fed. R. Civ. P. 45(c)(2)(A), as it requires compliance at a location more than 100

miles from the place the subpoenaed person resides, is employed, or regularly transacts

business in person. * Thus, the subpoena is invalid, and Defendant’s Motion will be denied.


       * The committee notes to the 2013 amendment to Rule 45 make clear that the 100-
mile limitation applies to the production of documents in addition to the attendance of
witnesses.
        Case 5:19-cv-00796-C Document 117 Filed 08/25/21 Page 2 of 2




      For the reasons set forth more fully herein, Defendant New Prime, Inc. d/b/a Prime

Inc.’s Motion to Compel Documents from Non-Party (Dkt. No. 71) is DENIED.

      IT IS SO ORDERED this 25th day of August 2021.




                                           2
